UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 04-6000



In Re:   NICHOLAS J. QUEEN, SR.,

                                                          Petitioner.




         On Petition for Writ of Mandamus. (CR-93-366-WMN)


Submitted:   March 19, 2004                 Decided:   April 26, 2004


Before MOTZ, MICHAEL, and TRAXLER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Nicholas J. Queen, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Nicholas J. Queen, Sr., has filed a petition for a writ

of mandamus seeking an order from this court vacating an allegedly

illegal conviction and sentence.    Mandamus is a drastic remedy to

be used only in extraordinary circumstances. Kerr v. United States

Dist. Court, 426 U.S. 394, 402 (1976).     “[C]ourts are extremely

reluctant to grant a writ of mandamus.”   In re Ford Motor Co., 751

F.2d 274, 275 (8th Cir. 1984).    In seeking mandamus relief, Queen

carries the heavy burden of showing that he has no other adequate

means to attain the relief sought and that his right to such relief

is clear and indisputable.   In re First Fed. Sav. & Loan Ass’n, 860

F.2d 135, 138 (4th Cir. 1988).     We find that Queen has failed to

meet this burden and thus we dismiss the petition.   We deny Queen’s

motion to proceed in forma pauperis and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                 PETITION DISMISSED




                                 - 2 -